DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/27/2022. 
In the filed response, Claims 13, 15, 16, 17, 21, 22, 26, 27, and 31 have been amended, where Claims 1, 17, 22, and 27 are independent claims, with Claims 1-12 being previously canceled.
Accordingly, Claims 13-31 have been examined and are pending. This Action is made FINAL.

Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 03/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
2.	Applicant’s arguments, see pgs. 11-14, filed 01/27/2022, with respect to the rejection(s) of claim(s)13, 17, 22, and 27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection is made with respect to 35 U.S.C. 112(a) and 112(b). Please see office action below for details.
3.	The Examiner acknowledges Applicant’s remarks/amendments regarding the rejection to Claims 16, 21, and 31 under 35 U.S.C. 112(b). Accordingly, the rejection is withdrawn.
4.	The Examiner acknowledges Applicant’s remarks/amendments regarding the rejection to Claims 13, 15, 17, 19-20, 22, and 24-25 under 35 U.S.C. 101. Accordingly, the rejection is withdrawn.
5.	The Examiner acknowledges Applicant’s remarks/amendments regarding the objection to Claim 26. Accordingly, the objection is withdrawn.
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	In light of the foregoing, Claims 13-31 have been examined and are pending.

Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
For example, the following title is suggested: An apparatus and a method for performing a file encapsulation and decapsulation process for a coded video bitstream. 

Claim Objections
9.	Claims 13, 17, 22, and 27 are objected to because of the following informalities: As to the “file encapsulation process of a video bitstream” in claims 13 and 17, it is recommended to show that the video bitstream is a coded video bitstream, i.e. the “file encapsulation process of a coded video bitstream”. Likewise it is also recommended that  the term “coded” be added to the limitation “file decapsulation process for a video stream” for claims 22 and 27, i.e. the “file decapsulation process for a coded video stream”.  Appropriate correction is required.
10.	Claims 22 and 27 are further objected to because of the following informalities: it appears the phrase “video stream” should read “video bitstream” as reflected in claims 13 and 17. Appropriate correction is required.
11.	Claim 14 is objected to because of the following informalities: if the imda_identifier defines the identifier, then how does this relate to the identifier being a first movie fragment sequence number or a first track fragment decode time as specified in claim 13?  Does this mean the imda_identifier is a first movie fragment sequence number or a first track fragment decode time? Please clarify the different uses of “identifier” used in the claims.  Appropriate correction is required.
12.	Claim 18 is objected to for the same reasons given for claim 14 above. Please clarify the different uses of “identifier” used in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13; claim 13 recites the limitation “and including into the container file a data reference element that, when referenced, derives the identifier from the first movie fragment sequence number or the first track fragment decode time, and that derived identifier indicates the identified media data element;” (emphasis added); however, the limitation “derives the identifier from the first movie fragment sequence number or the first track fragment decode time” does not appear to be discussed in the specification.  It seems the closest support can be found in ¶0242-0243 which disclose "An identifier value for the identified media data box of the segment is determined and that identifier value is provided as the data reference basis for the media data of the segment"; however, there is no indication that the identifier is determined from the first movie fragment sequence number or the first track fragment decode time as claimed. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 17, 22, and 27; claims 17, 22, and 27 recite similar limitation as noted in claim 13 above. For the same reasons given, the recited limitation does not appear to be discussed in the specification. As such, the Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 14-16, 18-21, 23-26, and 28-31, these are dependent on claims 13, 17, 22, and 27 above. Therefore, these are also rejected under 35 U.S.C. 112(a).

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, claim 13 recites the limitation phrase “including into the identified media data element an identifier to be used as a reference for the identified media data by other elements, wherein said identifier is a first movie fragment sequence number or a first track fragment decode time” (emphasis added) which shows the identifier is either a first movie fragment sequence number or a first track fragment decode time, However, later the claim recites “and including into the container file a data reference element that, when referenced, derives the identifier from the first movie fragment sequence number or the first track fragment decode time” (emphasis added) as amended, which indicates the same identifier is derived from a first movie fragment sequence number or a first track fragment decode time.  It appears the identifier is one of the two variables, however later it seems the identifier is derived from one of the two variables. In other words, it appears the identifier is derived from itself. Thus, it is not clear if the above limitation is referring to the same identifier or if these are both different identifiers. For these reasons, the metes and bounds of the claim cannot be ascertained. 
Regarding claims 17, 22, and 27; claims 17, 22, and 27 recite similar limitation as noted in claim 13 above. For the same reasons given, it is not clear if the limitation is referring to the same identifier or if these are both different identifiers. 
Regarding claims 14-16, 18-21, 23-26, and 28-31, these are dependent on claims 13, 17, 22, and 27 above. Therefore, these are also rejected under 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486